UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6758



CHUNGA HAKI MATATA,

                                            Plaintiff - Appellant,

          versus

TONY ROBBINS; ANTHONY HOSKINS; DAVID T. PETTY,
JR.,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. William B. Traxler, Jr., District
Judge. (CA-95-1587-6-21AK)


Submitted:   February 27, 1997            Decided:   March 11, 1997


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Chunga Haki Matata, Appellant Pro Se. Barbara Murcier Bowens, OF-
FICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina; Ellis
Branch Drew, III, R. Anthony Hartsoe, WOMBLE, CARLYLE, SANDRIDGE &
RICE, Winston-Salem, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Chunga Haki Matata appeals the district court's order denying

relief on his civil complaint. We have reviewed the record and the

district court order and find no reversible error. We find that the

district court properly granted summary judgment to Defendants

Robbins and Hoskins. Robbins and Hoskins are entitled to qualified
immunity because they held a reasonable belief that Matata's car

was subject to seizure. See Harlow v. Fitzgerald, 457 U.S. 800,
815-18 (1982). The district court also properly dismissed the

action as to Defendant Petty because the court lacked personal

jurisdiction over him. See Helicopteros Nacionales de Colombia,
S.A. v. Hall, 466 U.S. 408, 414-15 (1984). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2